DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s amendment filed 8/5/21 has been entered. Claims 24 and 25 are newly cancelled, with claims 2, 5, 6, 10, 11, 15, 17, 18, 20, and 21 previously cancelled. Claims 1 and 3 have been amended. Claims 1, 3, 7-9, 12-14, 16, 19, and 22-23 are presently pending and active.
The cancellation of claims 24 and 25 have rendered the prior 112(a) rejection moot. 
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-9, 12-14, 16, 19, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 which recites in part that the claimed paper has “[…] aramid fibrids […]” and is “substantially free of aramid pulp,” Applicant does not supply differentiating definitions for these features, and it is unclear what each limitation meant to describe. It is noted that the prior art of record, Naruse, stated explicitly that pulp and fibrids were synonyms (Naruse para 29). This equivalent usage appears to hold true across the prior art both of record and during the Examiner’s search. It is therefore unclear how the aramid paper claimed can simultaneously comprise aramid fibrids and exclude aramid pulp, as having one would, by apparent definition, include the other. Put another way, it is unclear how the aramid fibrids will be present while concurrently eliminating aramid pulp. These two limitations appear to be in direct contradiction with each other, rendering the claim indefinite.

Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are moot in light of the 112(b) rejection issued above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on ((571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        
8/27/21

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781